Citation Nr: 1745901	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-09 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a pilonidal cyst.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease of the cervical spine (claimed as a neck injury or herniated disc).

3. Entitlement to a higher initial rating for mild degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1972 to May 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The January 2011 rating decision, in pertinent part, granted service connection for mild degenerative joint disease of the lumbar spine that was assigned an initial non-compensable disability rating from April 14, 2010.  A February 2013 rating decision granted a 10 percent rating for the Veteran's lumbar spine disability from April 14, 2010.

The January 2012 rating decision denied the Veteran's request to reopen his previously denied claims for service connection for residuals of pilonidal cyst and degenerative joint disease of the cervical spine (now claimed as a herniated disc of the cervical spine).  

In November 2016, the Board remanded this case to the RO in part for a Board hearing and a supplemental statement of the case (SSOC) for consideration of additional evidence associated with the file since the September 2014 statement of the case (SOC) regarding the two petitions to reopen on appeal.  The Veteran testified before the undersigned Veterans Law Judge during a February 2017 video conference hearing.  A transcript of that proceeding is associated with the claims file.  Furthermore, although the record contains evidence not yet considered by the AOJ, the Veteran's representative indicated in July 2017 correspondence that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  Therefore, a remand of the two petitions to reopen on appeal is not necessary.  38 C.F.R. § 20.1304(c).  

The issue of entitlement to a higher initial rating for depression, currently evaluated as 10 percent disabling, was previously on appeal.  However, the Board remanded that issue in November 2016 for the issuance of an SOC and instructed the RO not to certify or return this issue to the Board unless the Veteran submitted a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the SOC has not yet been issued, this issue is not presently before the Board.

The issue of entitlement to a higher rating for mild degenerative joint disease of the lumbar spine (currently evaluated as 10 percent disabling) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2011 rating decision, the RO declined to reopen the previously denied claims of entitlement to service connection for a pilonidal cyst and a cervical spine herniated disc (claimed as a neck injury).  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. Evidence received since the January 2011 rating decision is not new and material to the pilonidal cyst and cervical spine claims because it is cumulative and redundant of the evidence of record at the time of the prior rating decision, and does not raise a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1. The January 2011 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).  

2. The criteria for reopening the claims of entitlement to service connection for a pilonidal cyst and a cervical spine condition have not been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent regulations for consideration were provided to the Veteran in the September 2014 statement of the case and will not be repeated here in full.

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.   

For the reasons discussed below, the petitions to reopen the previously denied claims of entitlement to service connection for a pilonidal cyst and a cervical spine condition are denied.  

I. Reopening Service Connection for a Pilonidal Cyst

The August 2002 rating decision originally denying service connection for a pilonidal cyst found there was no permanent, residual, or chronic disability subject to service connection.  The RO noted a July 1972 reference in the Veteran's service treatment records of treatment of a cyst, but found no residuals of the cyst indicated on his 1973 separation examination.  The RO also reasoned that although recurrence of a pilonidal cyst was shown in private treatment records from several years after service, this was a new cyst not medically related to the in-service cyst.  

In a January 2011 rating decision, the RO declined to reopen the previously denied claim of entitlement to service connection for a pilonidal cyst of the low back.  The RO explained that an October 2010 VA skin examination report noted the diagnosis of status-post removal of a pilonidal cyst, resolved.  The RO reasoned that since the cyst has resolved with surgery, there was no current evidence of a disease.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  Instead, the Veteran filed a new petition to reopen in April 2011.  The Board notes a notice of disagreement was received in March 2011, but expressly on the back condition only, so it cannot reasonably be construed as encompassing disagreement with the denial of reopening of the pilonidal cyst claim. 

The Board finds that, in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for a pilonidal cyst.  Since the January 2011 rating decision, additional lay and medical evidence has been received that is not new and material regarding whether the Veteran has a residual, current disability that was permanently worsened by his pre-existing low back pilonidal cyst, which was treated in service but surgically removed a few years after service.  For example, in March 2013, the Veteran submitted additional VA treatment records, including an April 2008 note that was not previously considered by the RO.  That note shows the Veteran's report of a possible "recurrent" cyst one month ago.  The VA provider did not find that this was a permanent, residual effect of his in-service treatment in the early 1970s for his pre-existing pilonidal cyst.  To the contrary, while the provider considered the Veteran's reported history of a post-service pilonidal cyst excision in the late 1970s, the provider affirmatively noted that the recent skin condition was a recurrent, distinct condition of a follicular cyst, now resolved.  Moreover, the VA provider made no suggestion that the recently resolved follicular cyst was related in any way, let alone permanently worsened or aggravated by, his in-service treatment in the early 1970s for a pre-existing pilonidal cyst.

Moreover, while the May 2013 skin VA examination report is new, it is not material because the examiner did not note any current, permanent residual symptoms of his pre-existing cyst that was treated in service and then removed a few years after service.  The VA examiner also affirmatively found that his pre-existing cyst treated in service was not aggravated by service.

The Veteran also submitted various private treatment records since the January 2011 rating decision.  See, e.g., August 2012 Tampa Pain Clinic private treatment record; mid-2011 Dr. R.R. private treatment records.  However, the Board finds that they are not material to the issue of whether the Veteran has a residual, current disability that was permanently worsened by his pre-existing low back pilonidal cyst that was treated in service, and removed a few years after service in the late 1970s.  These records contain some lay reports of his reported history of low back skin pain since his post-service cyst removal surgery in the late 1970s.  However, such lay statements are not material to the issue of whether the Veteran has any current, residual skin condition that was aggravated or permanently worsened by his in-service treatment for a pilonidal cyst in the early 1970s.

The Board also considered various lay statements received since the January 2011 rating decision, but finds that they are not new and material.  As discussed above, lay statements regarding complaints of low back skin pain since his post-service cyst removal surgery in the late 1970s are not material to the issue of whether the Veteran has any current, residual condition that was aggravated or permanently worsened by his in-service treatment for a pilonidal cyst in the early 1970s.  See, e.g., February 2013 statement of Veteran's brother; Veteran's February 2017 hearing testimony.  These lay statements are also duplicative of lay contentions previously of record.  See, e.g., September 2009 Veteran's statement.  

Moreover, to the extent that some additional treatment records contained lay statements by the Veteran asserting low back skin pain symptoms since his in-service cyst treatment in the early 1970s (e.g., July 2011 Dr. R.R. private treatment record), or suggesting a relationship between such claimed, current symptoms and service, the Board finds that such lay statements are also duplicative of previously considered and rejected lay statements, and therefore not new.  See, e.g., May 2002 service connection claim form. 

In summary, the petition to reopen the claim of entitlement to service connection for a pilonidal cyst is denied because the Veteran has not submitted new and material evidence since the January 2011 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

As a final matter, the Board notes the RO chose to reopen this claim in the statement of the case.  However, the Board must still address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

II. Reopening Service Connection for a Cervical Spine Condition 

The August 2002 rating decision originally denying service connection for a cervical spine condition found no evidence of an in-service incurrence or causation.  The RO declined to reopen this claim in a January 2005 rating decision, finding no new and material evidence to relate the Veteran's current neck conditions to service.  

In a January 2011 rating decision, the RO again declined to reopen the previously denied claim of entitlement to service connection for a cervical spine herniated disc (claimed as a neck injury).  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the January 2011 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.  As noted above, a notice of disagreement was received in March 2011, but expressly on the back condition only, so it cannot reasonably be construed as encompassing disagreement with the denial of reopening of the cervical spine claim.  The Veteran filed a new petition to reopen in April 2011.

The Board finds that, in this case, new and material evidence has not been received to reopen the claim of entitlement to service connection for a cervical spine condition.  Since the January 2011 rating decision, additional lay and medical evidence has been received that is not new and material regarding whether the Veteran's current cervical spine conditions, to include degenerative joint disease, were incurred in or related to service.  For example, the Veteran has submitted additional VA and private treatment records showing treatment for a neck condition.  However, none of those records contain competent medical findings suggesting that the Veteran's neck conditions were incurred in or are related to service in any way.  

Moreover, since the January 2011 rating decision, additional lay statements (some of which are contained in the Veteran's reported history in post-service medical records) have been received asserting continuity of neck symptomatology since an in-service injury during basic training, or suggesting a direct nexus between his current neck condition and service.  See, e.g., May 2013 VA psychiatric examination report; February 2017 hearing testimony; August 2012 Tampa Pain Clinic private treatment records.  To the extent that these statements assert a direct nexus between his current neck condition and service, while the credibility of lay statements must be presumed (Justus v. Principi, 3 Vet. App. 510, 513 (1992)), the Veteran is not competent to render orthopedic nexus opinions (Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Furthermore, the Board finds that the lay statements asserting continuity of symptomatology since service are duplicative of such assertions previously considered and rejected by the RO, and therefore not new.  See, e.g., October 2003 VA treatment record (noting Veteran's claim of history of neck pain for 30 years); September 2002 lay statement; May 2002 service connection claim form.  Therefore, such lay statements do not constitute new and material evidence sufficient to reopen this claim.  See, e.g., Chavarria v. Brown, 5 Vet. App. 468, 472 (1993) (An "appellant's own recitations of his medical history do not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA."); Bostain v. West, 11 Vet App 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).

In summary, the petition to reopen the claim of entitlement to service connection for a cervical spine condition is denied because the Veteran has not submitted new and material evidence since the January 2011 rating decision that relates to any unestablished fact necessary to substantiate the claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a); see also Gilbert, supra; Shade, supra.


ORDER

The petition to reopen the previously denied claim of entitlement to service connection for a pilonidal cyst is denied.

The petition to reopen the previously denied claim of entitlement to service connection for a cervical spine condition is denied.


REMAND

The Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected low back condition.  The most recent VA examination of this condition was conducted in October 2010.  At the 2017 Board hearing, the Veteran's representative asserted worsened symptomatology.  This testimony and the passage of about seven years since the most recent VA examination warrant a remand to obtain an updated evaluation of this disability.  

The RO also should attempt to obtain any outstanding VA treatment records upon remand.


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records from the Tampa VAMC and all associated outpatient clinics from December 2011 to the present.

2. ONLY AFTER obtaining the records requested above, to the extent possible, then, schedule the Veteran for a VA examination to address the nature, symptoms, and severity his service-connected low back disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

3. After completing the above and any other development deemed necessary, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


